Citation Nr: 1724195	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  14-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the Army from April 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss, tinnitus, and bilateral knee disability.  The Veteran disagreed with the decision and timely appealed.

A subsequent September 2013 rating decision granted service connection for bilateral hearing loss with an evaluation of 100 percent effective February 15, 2011; and service connection for tinnitus with an evaluation of 10 percent effective February 2011; and entitlement to special monthly compensation based on Loss of Use of bilateral hearing from February 15, 2011.  Additionally, the rating decision found that basic eligibility to Dependents' Educational Assistance was established from February 15, 2011.

The March 2014 Statement of Case (SOC) denied service connection for bilateral knee disability and the Veteran filed a VA Form 9 appealing the issue and requesting a Board hearing by live videoconference.


FINDING OF FACT

In a March 2017 statement, the Veteran indicated that he wished to withdraw his appeal relating to his claim for his bilateral knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for bilateral knee disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  In a statement dated March 30, 2017, the Veteran expressed his decision to withdraw his claim of entitlement to service connection for bilateral knee disability.  See VA 21-4138 Statement In Support of Claim dated March 30, 2017.  Accordingly, the Board finds that the Veteran's withdrawal of his bilateral knee condition was well-informed; thus, the Board no longer has jurisdiction to review that issue and the appeal, as it pertains to this issue, is dismissed.  38 U.S.C.A. § 7105 (b)(2).


ORDER

The issue of entitlement to service connection for a bilateral knee disability is dismissed.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


